Mr. Justice Burnett
delivered the opinion of the court.
It will be noted that there is no intimation in the cross-bill that the defendants are husband and wife until we come to the prayer where it asks “that a preliminary injunction issue herein, enjoining and restraining the said John Smith and Susanna Smith, his wife, from proceeding further in said action,” and that the decree require “John Smith and Susanna Smith, his wife, to execute and deliver to this plaintiff a good and sufficient deed,” etc. It is manifest from the complaint that the cross-bill relies upon a contract executed by John A. Smith only.
1. The principal contention is that the complaint does not state that the contracting defendant is the owner of the property, so that he could comply with the direction of the court to specifically perform the agreement to convey. The only averment on that subject is at the opening of the cross-bill where it says:
“The said defendant was in possession of and claiming to be the owner of a certain tract of land,” etc.
In Loar v. Wilfong, 63 W. Va. 306 (61 S. E. 333), the court held that language substantially like this was a sufficient allegation of title in the defendant to support a bill for specific performance. Passing this precedent, however, the authorities are not uniform on the subject. Without giving any reason therefor many of them state that it is necessary to allege in the bill for specific performance that the defendant is the *141owner of such, an estate the conveyance of which would satisfy the contract sought to be enforced. The best reason for this doctrine is found in Hollander v. Lustik, 79 Misc. Rep. 103, 108 (140 N. Y. Supp. 659, 662). The court there reviews the authorities at some length, approving some and distinguishing others, and finally says:
“A complaint in equity should be sufficiently full and certain to enable the court, upon proof or admission of all the facts contained in it, to grant the relief sought, and, if not, it is objectionable. Applying this rule, how would it be possible for the court, upon admission of the facts set forth in this complaint, to direct specific performance, without the additional proof of the defendant’s ability to obey the mandate? Applying the above test of sufficiency, such an allegation is the subject of an issue material to the desired relief, and is not supplied by a presumption from the making of the contract.”
On the other hand there is a respectable line of authorities holding that when a party makes a contract upon a sufficient consideration to convey a tract of land and he fr’ls to do so, it is not required that the plaintiff shall anticipate or negative the vendee’s defense by stating that he has the present ability to comply with his contract. Having covenanted, he must perform, unless he can show a valid reason why he should not do so. Hence, if he would escape the consequences of his own engagement he must make it a matter of defense: Greenfield v. Carlton, 30 Ark. 547; Harrigan v. Dodge, 200 Mass. 357 (86 N. E. 780); Borden v. Curtis, 46 N. J. Eq. 468 (19 Atl. 127); Tebeau v. Ridge, 261 Mo. 547 (170 S. W. 871, L. R. A. 1915C, 367). Analogous cases are these: In Dalrymple v. Cole, 156 N. C. 353 (72 S. E. 451), it was held that the complaint in specific performance was not subject to *142demurrer for failure to show the existence of a mortgage or a homestead right which would prevent the defendant from performing his contract; and that such a defense must he put in by answer. In Gartrell v. Stafford, 12 Neb. 545 (11 N. W. 732, 41 Am. Rep. 767), there was a distinction drawn between the vendor trying to compel the vendee to buy and the latter seeking to force the former to convey, so that a vendor cannot compel the vendee to take a less title than that for which he contracted, although at an abatement of the price, while on the other hand if the plaintiff vendee is willing to take what title he can get, although not as sound as that for which he covenanted, the vendor cannot complain. In Applegate v. Wellsburg Banking & Trust Co., 68 W. Va. 477 (69 S. E. 901), in a suit to compel the issuance to the plaintiff of a certificate of stock correctly showing the number of shares held by her, the'court declared that it was not necessary for her to allege that the defendant had stock not yet issued and available for the purpose as that would be matter of defense. The sounder reasoning is in favor of the latter theory. The plaintiff has a binding contract signed by the defendant upon which it is entitled to rely and to invoke the aid of the courts in -its enforcement. Whether or not the defendant is capable of performing is a matter peculiarly within his own knowledge and his rights are conserved by the privilege of answering and making the defense of inability. The complaint does state a cause of suit against the defendant John A. Smith. It remains to consider what effect shall be given to the demurrer filed by the defendants.
2, 3. The authorities are practically unanimous that if the complaint is good against one defendant the’ joint demurrer of all the defendants must be over*143ruled: Skeen v. Muir, 34 Ind. 310; Shore v. Taylor, 46 Ind. 345; Owen v. Cooper, 46 Ind. 524; Eichbredt v. Angerman, 80 Ind. 208; Axtel v. Chase, 83 Ind. 546; Ayers v. Slifer, 89 Ind. 433; Carver v. Carver, 97 Ind. 497; Moore v. Monell, 27 Misc. Rep. 235 (58 N. Y. Supp. 430); Mildenberg v. James, 31 Misc. Rep. 607 (66 N. Y. Supp. 77); Dalrymple v. Security L. & T. Co., 9 N. D. 306 (83 N. W. 245); Stahn v. Catawba Mills, 53 S. C. 519 (31 S. E. 498); Rochford v. School Dist., 17 S. D. 542 (97 N. W. 747); Mark Paine L. Co. v. Douglas County Imp. Co., 94 Wis. 322 (68 N. W. 1013); Craig v. Donovan, 63 Ind. 513; Holzman v. Hibben, 100 Ind. 338; Clark v. Crawfordsville etc. Co., 125 Ind. 277 (25 N. E. 288); Boyd v. Mutual Fire Assn., 116 Wis. 155 (90 N. W. 1087, 94 N. W. 171, 96 Am. St. Rep. 948, 61 L. R. A. 918); Hirshfeld v. Weill, 121 Cal. 13 (53 Pac. 402); Asevado v. Orr, 100 Cal. 293 (34 Pac. 777); Belknap v. Whitmire, 43 Or. 75 (72 Pac. 589); Mawhinny v. Banker’s Trust Co., 124 App. Div. 609 (109 N. Y. Supp. 332); Holmes v. Seaboard Portland Cement Co., 63 Misc. Rep. 82 (116 N. Y. Supp. 524); Howley v. Scott, 123 Minn. 159 (143 N. W. 257, 51 L. R. A. (N. S.) 137); State v. Brooks-Scanlon Lumb. Co., 128 Minn. 300 (150 N. W. 912); Jones v. Moss, 28 Idaho, 245 (153 Pac. 249); Smith v. Clark, 37 Utah, 116 (106 Pac. 653, Ann. Cas. 1912B, 1366, 26 L. R. A. (N. S.) 953); 6 Enc. Pl. & Pr., 321. The reason seems to he that, a demurrer not being a plea, but an excuse for not pleading, one who otherwise might.have a good cause for not answering, in effect admits that he has no pretext, by availing himself of the void objection interposed by his co-defendant. The result is that as the demurrer is unavailing for either of the defendants and both of them having stood upon it, the cross-bill must he taken as confessed by both of them.
*1444. Turning to Section 390, L. O. L., we find that, upon filing such a bill, tbe proceedings at law are stayed, tbe issue tendered is determined as in equity, with the result that the prosecution of the law action may be perpetually enjoined or allowed to proceed as the case may be. Called upon to answer and show cause, if any she had, why her action of ejectment should not be stayed for all time, the defendant Susanna Smith refused to answer, but adopted her co-defendant’s fruitless objection to pleading at all. If she had any right to the property superior to that of the plaintiff, she let pass the opportunity given her to plead it. The plain deduction is that as to both defendants the law action must be perpetually enjoined and as to Susanna that is all the decree of the Circuit Court attempted. Its requirement of John A. Smith that he execute a conveyance, as he expressly covenanted, is also well founded in law, for he has not shown that he cannot do as thus directed.
5. It is a statutory rule found in Section 414, L. O. L., that:
“A decree requiring a party to make a conveyance, transfer, release, acquittance, or other like act within a period therein specified shall, if such party do not comply therewith, be deemed and taken to be equivalent thereto.”
In the instant case, therefore, the conveyance by John A. Smith is accomplished through the decree by operation of law notwithstanding his opposition. It is true that the promise to pay the purchase price on the one hand and the agreement to make a deed on the other originally were concurrent covenants and ought to have been performed by the parties simultaneously. .But the effect of the decree is to satisfy Smith’s covenant for him. Having fulfilled the contract as *145against him the court should also complete it in his favor by paying him the balance of the price in its custody for that purpose. His contumacy cannot be punished by withholding it. The only penalty to which he is amenable is costs and disbursements.
6. Findings of fact are not appropriate or requisite unless there are issues of fact to be determined: Kime v. Thompson, 60 Or. 183 (118 Pac. 174). The order of the court overruling the demurrer to the complaint aptly disposes of the issue of law thus tendered. The findings of fact in the instant case were wholly superfluous, but do not constitute harmful error or vitiate the decree in any manner.
The decree of the Circuit Court will be modified by allowing John A. Smith to take the money brought into court for him, but will be otherwise affirmed with costs. Modified. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.